Citation Nr: 1242984	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-39 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for recurrent anterior dislocation of the right shoulder (right shoulder disability), currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the postoperative residuals of recurrent anterior dislocation of the left shoulder, rated as 10 percent disabling prior to October 28, 2010, and 20 percent disabling from January 1, 2011.  


ATTORNEY FOR THE BOARD


A.D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied increased ratings for the Veteran's service-connected bilateral shoulder disabilities.  In an April 2011 rating decision, the RO assigned a temporary total rating (100 percent) pursuant to the provisions of 38 C.F.R. § 4.30 (2012) for convalescence following left shoulder surgery, effective from October 28, 2010; a 10 percent disability evaluation for the service-connected left shoulder disability was assigned effective from January 1, 2011.  In a December 2011 rating decision, the disability evaluation assigned the Veteran's left shoulder disability was increased to 20 percent, effective from January 1, 2011.    


FINDINGS OF FACT

1.  The Veteran is right hand dominant; therefore, his right shoulder is his major upper extremity. 

2.  The Veteran's service-connected right shoulder disability is productive of pain and limitation of motion of the arm with forward flexion to 160 degrees, abduction to 160 degrees and external and internal rotation to 80 degrees, with pain throughout range of motion; without muscle atrophy, swelling, or evidence of nonunion with loose movement.

3.  Prior to October 28, 2010, the Veteran's service-connected left shoulder disability was productive of pain and limitation of motion of the arm with forward flexion to 160 degrees, abduction to 160 degrees and external and internal rotation to 80 degrees, with pain throughout range of motion; without muscle atrophy, swelling, or evidence of nonunion with loose movement. 

4.  From January 1, 2011, the Veteran's service-connected left shoulder disability was productive of pain and limitation of motion of the arm with forward flexion to 90 degrees, abduction to 130 degrees, with pain throughout range of motion; without muscle atrophy, swelling, or evidence of nonunion with loose movement; there was objective evidence of additional limitation of motion after repetitive motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the right shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2012).

2.  A rating in excess of 10 percent for the left shoulder disability prior to October 28, 2010, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2012).

3.  A rating in excess of 20 percent for the left shoulder disability from January 1, 2011, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

To this end, upon receipt of a complete or substantially complete application, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A letter was sent to the Veteran in November 2008, prior to initially adjudicating the claims in the January 2009 decision at issue in this appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate the claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the "downstream" disability rating and effective date elements of the claims.  Thus, he received all required notice concerning the claims.  There is no allegation or evidence of any content or timing error in the provision of the VCAA notice he received.  As the pleading party, he, not VA, has this evidentiary burden of proof of not only showing there is a VCAA notice defect in timing or content but also, above and beyond this, that this defect is unduly prejudicial, meaning outcome determinative of his claim.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009).  Absent this pleading or showing, the duty to notify has been satisfied.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claims. The Veteran has reported his current symptoms and the effects on his daily activities and employment to VA examiners.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

As for the duty to assist him with the claims, the RO obtained his VA evaluation and treatment records, as well as the reports of his December 2008 and November 2011 VA compensation examinations assessing the severity of these disabilities.  The reports of these examinations and the other evidence on file, contains the findings needed to properly adjudicate these claims including insofar as assessing the severity of his disabilities in relation to the applicable rating criteria and determining their impact on his functioning.  Another examination is not needed to decide this claim.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, the Board finds that the duty to assist also has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Criteria for a Higher Rating

During service, the Veteran was treated for left shoulder dislocations.  In 1970, he underwent a left shoulder Putti-Platt repair.  Based on inservice injury, the RO, in an August 1970 rating action granted service connection for post-operative residuals of left shoulder recurrent anterior dislocations.  A 10 percent rating was assigned under Diagnostic Code 5203, effective in July 1970 (subsequent to temporary total rating for convalescence).  

In regard to the right shoulder, the Veteran sustained an anterior inferior dislocation at the right humeral head during service.  A right shoulder reconstruction (Putti-Platt repair) was performed in 1972.  Service connection was granted for recurrent anterior dislocation of the right shoulder in September 1972.  The next month, a 20 percent evaluation was assigned (subsequent to temporary total rating for convalescence), effective in November 1972.  The 20 percent rating has remained in effect since then. 

The Veteran filed his current claim for increased rating in November 2008.  During this appeal, the evidence of record includes VA outpatient and examination reports as well as statements provided by the Veteran.

In a December 2011 rating action, the RO granted a 20 percent evaluation, effective from January 1, 2011.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  If he does, then the rating must be "staged" to compensate him for this variance.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing the need to consider this possibility when there is an appeal of an initial rating assigned following the granting of service connection for the disability); and Hart v. Mansfield, 21 Vet. App. 505 (2007) (also employing this practice in claims that do not involve initial ratings but, rather, established ratings).

Additionally, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he/she has personal knowledge).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Veteran's service-connected right shoulder disability is currently rated under the provisions of Diagnostic Code 5202; the service-connected left shoulder disability is currently rated under the provisions of Diagnostic Codes 5299-5203.  38 C.F.R. § 4.71a.

With respect to VA's Schedule for Rating Disabilities, Diagnostic Code 5010 indicates that the arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides for the evaluation of limitation of motion of the shoulder.  Limitation of motion of the arm at shoulder level is rated 20 percent disabling for both the major and the minor side.  Limitation of the arm midway between the side and the shoulder level is rated 30 percent disabling on the major side; and limitation to 25 degrees from the side is rated 40 percent disabling on the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for the major or minor upper extremity, a 20 percent rating is provided for malunion of the humerus with marked moderate deformity.  For malunion of the humerus with marked deformity a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  For recurrent dislocation of the humerus at the scapulohumeral joint a 20 percent rating is provided with infrequent episodes and guarding of movement only at shoulder level.  A 20 percent rating is also warranted for the minor extremity for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 percent rating is warranted for the major extremity for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent evaluation is warranted for fibrous union of the humerus for the minor extremity with a 50 percent rating for the major extremity.  A 50 percent rating evaluation is provided for nonunion or false flail joint of the major extremity with a 60 percent rating warranted for the major extremity.  Finally, a 70 percent rating is warranted for loss of the humeral head, also known as flail shoulder for the minor extremity.  An 80 percent rating is warranted for flair shoulder of the major extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 provides a 10 percent rating for malunion of the clavicle or scapula of the major or minor arm, or nonunion of the clavicle or scapula without loose movement of the major or minor arm.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement of the major or minor arm, or dislocation of the clavicle or scapula of the major or minor arm.  These disabilities may, in the alternative, be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Normal range of motion for the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In this case, the evidence (e.g., VA examination of November 2011) shows that the Veteran is right-handed.  Consequently, for rating purposes, the right shoulder is the dominant extremity.

A VA examination was conducted in December 2008.  The Veteran reported a history of bilateral shoulder pain.  On examination, there was no deformity, giving away, instability, stiffness, dislocation, subluxation, effusion, locking, flare-ups, or inflammation.  The Veteran was able to flex each shoulder to 180 degrees on both passive and active range of motion.  Pain began at 160 degrees and ended at 180 degrees.  He was able to abduct the shoulders on both passive and active range of motion to 170 degrees with pain beginning at 160 degrees on active motion.  Internal and external rotation was 0-80 degrees, bilaterally, on both passive and active range of motion.  The pain began at 80 degrees.  

The examiner reported bilateral shoulder tendonitis with pain.  There was also noted weakness involving the left shoulder.  The examiner added that his bilateral shoulder disabilities were moderate in severity.  He also stated that his condition significantly affected his occupational activities.  The disabilities also severely affected him performing chores, while having a moderate effect on such things as recreation, bathing, dressing, toileting, and grooming. 

VA outpatient records show that the Veteran continued his complaints of bilateral shoulder pain.  They also show treatment for disabilities related to the upper extremities to include bilateral carpal tunnel syndrome and right bicep tear.  In October 2010, arthroscopy was performed on the left shoulder with debridement and aspirin subacromial decompression.  A December 2010 VA post-surgery clinical note shows that the Veteran continued his complaints of persistent bilateral pain.  An X-ray revealed mild glenohumeral narrowing as well as moderate degenerative disease at the acromioclavicular (AC) joint.  The diagnosis was bilateral shoulder degenerative joint disease.

Another VA examination was conducted in November 2011.  The Veteran reported his medical history and symptoms.  He stated that he takes Hydrocodone and Tylenol which gave evidently only minimal relief of pain.  He stated that he was considering surgery on the right shoulder.  He was unable to lift his arms and had difficulty removing his shirts.  There was also decreased strength in his hands and arms.  

On examination, he was able to flex his left shoulder to 90 degrees with pain.  He was able to abduct the left shoulder to 130 degrees with painful motion beginning at 130 degrees.  He was able to flex his right shoulder to 90 degrees with painful motion beginning at 90 degrees.  He was able to abduct the right shoulder to 160 degrees with painful motion at 160 degrees.  There was no reduction in flexion after 3 repetitions in either shoulder; however right and left shoulder abduction was to 90 degrees after such repetition.  The examiner stated that there was additional limitation of motion, loss of function, weakened movement, and excess fatigability on repetitive range of motion study.  The strength was considered 4/5 (active movement against some resistance) on flexion.  The Hawkin's impingement test and lift-off subscapularis test were positive.  In considering the Veteran's bilateral shoulder disabilities, the examiner commented that there was moderate level of impairment.   

III.  Entitlement to a Higher Rating in Excess of 20 Percent for Right Shoulder Disability

Without regard to the Veteran's complaints of pain, the Veteran does not meet the requirements for a higher schedular evaluation under Diagnostic Code 5201 (limitation of arm motion to a point mid-way between the side and shoulder level), as the Veteran was able to abduct his right arm to 160 degrees at both VA compensation examinations before pain began and to 90 degrees after repetitive motion on most recent examination, while he was able to abduct to 100 degrees according to the December 2010 clinical note from the VA orthopedic surgeon.  His flexion ranged from 180 degrees to 90 degrees.  

As noted, Diagnostic Code 5202 provides a 40 percent evaluation where there is fibrous union.  At the December 2010 VA postoperative examination, X-ray revealed degenerative osteoarthritis in the acromioclavicular joint.  Significantly, there was no reported evidence of fibrous union.  Without fibrous union, nonunion, or recurring episodes of dislocation, none of which is shown in this case, the criteria in Diagnostic Code 5202 do not support the assignment of a higher disability evaluation.  Diagnostic Code 5203 concerns impairment of the scapula or clavicle, which is not shown in this case.  The VA examiner in 2011 reported that there no impairment involving the scapula or clavicle.

As noted above, the Board is obligated to take the Veteran's reports of painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.  The Board is presented with clear involvement of an arthritic process affecting the right shoulder and painful motion.  Moreover, the Veteran is competent to report his symptoms.  At the VA examinations the Veteran reported that it had been difficult to use his right arm or to lift anything.  In July 2009, he reported he could no longer write clearly, point a mouse, or hold light objects in his hands, which affected his job performance.  He pointed out that patients who undergo Putti-Platt procedure usually lose the ability to internally and externally rotate the shoulder.  He stated that his disabilities had affected his hands and arms resulting in various disabilities to include carpal tunnel syndrome, ruptured distal biceps tendons, and lipomas.  

While the Board must assess the weight to be given to the Veteran's subjective complaints of pain and functional impairment, it must also be supported by objective manifestations.  In this case, the record does not objectively show that the Veteran's functional ability was limited to such a point that a higher evaluation is warranted based on pain or weakness.  Although the Veteran reported that he has experienced residual effects including CTS and lipoma, service connection has been denied for these disabilities and the Veteran has not disputed this decision.  Furthermore, to medically relate these disabilities to his right shoulder disabilities is beyond his scope of knowledge.  

The VA examinations did not reveal edema, swelling, instability, heat, redness or effusion or other physical findings indicative of significant residuals.  Although there is objective evidence of weakened movement, pain, and fatigability, the record does not show that his functional shoulder motion was restricted to midway between the side and shoulder level, which would be considered 30 percent disabling.  While the schedular criteria explicitly recognize that functional loss may be due to pain, the criteria also provide that subjective complaints of pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  In this case, it is not objectively shown that there was additional functional limitation that would warrant an increased rating based on pain or weakness.  

IV.  Entitlement to a Higher Rating in Excess of 10 Percent for Left Shoulder Disability Prior to October 28, 2010 

Without consideration of the Veteran's complaints of pain, the disability does not reach a higher schedular evaluation available under Diagnostic Code 5201, as the Veteran was able to abduct his left arm to 160 degrees at the December 2008 VA examination.  He had 160 degrees in flexion and 80 degrees of external and internal rotation.  

In consideration of Diagnostic Codes 5202 or 5203, the December 2010 VA X-ray study revealed degenerative changes, but there was no reported evidence of malunion, fibrous union, fibrous nonunion, or impairment of the scapula, clavicle, or humerus.

In consideration of Deluca, the record does not objectively show that the Veteran's functional ability was limited to such a point that a higher evaluation is warranted based on pain or weakness.  At the December 2010 VA examination, the examiner noted that the Veteran experienced pain and weakness on the range of motion studies.  However, this range of motion was no more than moderate in severity.  Further, examination did not reveal edema, swelling, instability, heat, redness or effusion or other physical findings indicative of significant residuals.  Still further, the VA motor and neurological examinations were normal.  The record did not show that the Veteran experienced incoordination or excess fatigability due to the left shoulder disability.  In this case, it is not objectively shown that there was no additional functional limitation that would warrant an increased rating based on pain or weakness.  Therefore, a rating higher than 10 percent is not warranted for this time period.

V.  Entitlement to a Higher Rating in Excess of 20 Percent for Left Shoulder Disability From January 2011

The January 2011 VA examination report indicates that there was limited motion about the left shoulder with forward flexion to 90 degrees (pain began at 90 degrees), abduction 130 degrees (pain began at 130 degrees).  Strictly considering the Veteran's range of motion, the Veteran does not reach an higher schedular evaluation available under Diagnostic Code 5201.

Again, the Board has assessed the weight to be given to the Veteran's subjective complaints of pain and functional impairment.  At the January 2011 VA examination, the Veteran complained of constant pain and weakness.  However, the RO granted a higher rating based on his complaints of pain and weakness according to DeLuca.  The Board does not find that he should be granted a higher rating based on any other functional impairment.  He did not identify instability or any functional limitation, which would warrant a higher rating under any applicable rating criteria.  There was no reported evidence of malunion, fibrous union, fibrous nonunion, or impairment of the scapula, clavicle, or humerus.  The examiner reported that there was evidence of weakness, pain and less than normal movement as well as guarding of movement.  The Board has considered this report; however, there is no showing that this or any other functional loss that the Veteran might have is not contemplated in the rating now assigned.  

In summary, the manifestations required for the assignment of a higher schedular rating during any portion of the appeal period are not shown.

VI.  Lay Evidence

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral shoulder condition.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.




VII.  TDIU and Extraschedular

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340 , 4.16.  As noted above, in July 2009 the Veteran reported that his bilateral shoulder disabilities as well as other nonservice-connected disabilities affected his job performance.  Further, VA outpatient records dated in June 2006 show that the Veteran reported that he was working as a cashier and he was no longer able to drive a truck or do heavy lifting or moving.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in some form of substantially gainful employment due to his bilateral shoulder disabilities.  While the VA examiner in 2008 indicated that his bilateral shoulder disabilities had a significant effect on his occupation; however, the 20 percent rating assigned to each shoulder reflects such impairment.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See Id. 

Furthermore, in considering the record, there was no evidence of exceptional or unusual circumstances as to warrant the referral of this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

The Board may not assign an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension (C&P) Service for this initial consideration, if determined that it is warranted, such as when either expressly raised or indicated by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the Veteran has not shown the required marked interference with his employment, meaning above and beyond that contemplated by the schedular rating for this disability.  See 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Moreover, the symptoms he has complained about concerning his bilateral shoulder disabilities, namely, pain and weakness, are contemplated by the regular schedular rating criteria inasmuch as the applicable diagnostic code takes these symptoms and consequent impairment into account.

Moreover, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  As already noted, while there was complaints and ongoing treatment (as well as surgical intervention for the left shoulder), for his disabilities, besides physical therapy, it was not inpatient treatment (hospitalization) and on a frequent basis.  An extra-schedular referral is not warranted in these circumstances.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A rating in excess of 20 percent for recurrent anterior dislocation of the right shoulder is denied.  

A rating in excess of 10 percent prior to October 28, 2010, for postoperative residuals of recurrent anterior dislocation of the left shoulder and in excess of 20 percent from January 1, 2011, to the present, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


